Citation Nr: 0218298	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left knee 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
April 1970 and from July 1978 to March 1979.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in September 1998, and the veteran 
appealed its decision.  She testified during a hearing 
which was held at the RO in April 1999.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in 
November 2000.  


FINDING OF FACT

The veteran's current left knee arthritis was first 
manifested more than 18 years after service and is 
unrelated to any incident of service origin.  


CONCLUSION OF LAW

Left knee degenerative joint disease was not the result of 
disease or injury which was incurred or aggravated in 
service and may not be presumed to have been.  38 
U.S.C.A. §§  1101(3), 1110, 1112(a)(1), 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though VA did not expressly consider the 
provisions of the VCAA, its development and adjudication 
of the claim was consistent with them and the amendments 
to 38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's 
duties have been fulfilled.

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
veteran of which information and evidence is to be 
provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159.  The record shows that VA has met its 
duties.  The veteran was notified of evidence and 
information needed to substantiate and complete her claim 
in the Board's November 2000 remand and that she should 
submit it if she had it or could obtain it.  VA also 
fulfilled its duties through the rating decisions, 
February 1999 statement of the case, November 1999 and 
August 2002 supplemental statements of the case, and/or 
other correspondence.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other 
correspondence with the veteran informed her of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
her claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  Available service medical 
records were requested in August 1996 and received in 
September 1996.  A February 1997 request for service 
medical records resulted in the NPRC indicating that 
medical records were forwarded in August 1996.  Reasonable 
attempts were made to obtain identified relevant evidence, 
and the evidence accompanying the claim is adequate for 
rating purposes.  See 38 C.F.R. § 3.326.

The communications from VA to the veteran informed her of 
the type of evidence which would be relevant and assisted 
her in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 
3.326, and the duty to assist and the duty to notify the 
veteran and her representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or 
of the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as 
amended retroactively on August 29, 2001, VA's development 
and adjudication of the veteran's claim was consistent 
with the VCAA and the amendments to 38 C.F.R. §§ 3.103, 
3.159 and 3.326(a) and no further action is necessary.  
VA's duties have been fulfilled.

Analysis

Service connection may be granted when it is shown that 
there is disability present which was the result of 
disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 and 3.304 (2002).  A showing of 
incurrence may be established by affirmatively showing 
inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records, the 
official history of each organization in which she served, 
her medical records and all pertinent medical and lay 
evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  For 
the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it 
was incurred in service.  38 C.F.R. § 3.303(a), (b), and 
(d).

Arthritis will be presumed to have been incurred or 
aggravated in service if it is manifested to a degree of 
10 percent within one year of discharge from a period of 
service lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran claims that service connection is warranted 
for left knee disability, as she has left knee 
degenerative joint disease and it is due to severe injury 
to her knees in service and her military occupational 
specialty, which was as a 91C20 Clinical Specialist, 
analogous to a licensed practical nurse in the civilian 
sector.  See her July and October 1998 statements and her 
April 1999 RO hearing transcript.

However, the Board concludes that the preponderance of the 
evidence is against service connection for left knee 
degenerative joint disease for the following reasons.  

The veteran's service medical records show no left knee 
complaints, symptoms, disease, injury, clinical findings 
or diagnoses of disease, injury, or disability.  The 
veteran's left knee was normal on service examinations 
including the service discharge examination in March 1979 
and she specifically denied having or having had left knee 
symptoms at that time.

The first evidence of left knee disability is an April 
1997 VA radiographic report which indicates that X-rays 
were compared to ones taken in October 1987 and that there 
was now a calcific density which was projecting over the 
left lateral tibial plateau was not present at the time of 
the previous study.  Moreover, the veteran had previously 
filed for VA compensation for other disabilities after 
service, in March 1979 and April 1996, without claiming 
service connection for left knee disability, and there are 
VA hospital reports dated in March, July, and September 
1979 which note no left knee disability, symptoms, or 
complaints.  Furthermore, as late after service as May 
1983, she was evaluated by a VA physician who noted that 
on clinical examination, she had a full range of motion of 
her extremities.  Additionally, she reported right knee 
problems on VA evaluations in October and November 1987 
and in December 1992, but no left knee problems.

While the veteran is competent to indicate that she 
injured her left knee in service, the probative evidence 
indicates that she did not.  That probative evidence 
includes the silence of the record as to an injury for 
many years after service in the presence of VA claims for 
other disabilities, and the lack of a showing of continued 
symptoms of the claimed left knee injury since service, or 
of the left knee arthritis itself between service and 
1997.  She was normal when evaluated in May 1983 and by 
X-ray in October 1987 (according to the April 1997 report) 
when she complained of her right knee, not her left knee. 

Next, she has not demonstrated that she has the expertise 
necessary to opine as to etiology of her current left knee 
disability.  Her June 1998 VA Form 21-527 indicates that 
she worked in nursing homes.  Whether or not she is 
competent to render an opinion as to the etiology of her 
current left knee disability, the preponderance of the 
evidence indicates that it is unrelated to service.  It 
was first shown in April 1997, more than 18 years after 
service, and the service discharge examination was 
negative for evidence of left knee degenerative joint 
disease or disability.  Tehrefore, there is no competent 
evidence of arthritis within one year of separation from 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.


ORDER

Entitlement to service connection for left knee 
degenerative joint disease is denied. 





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

